Citation Nr: 0532625	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from April 1990 to 
October 1993.  This case comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A relevant private medical report dated in August 2005 was 
received by VA from J.A. Wieck, M.D., in September 2005.  
This report was added to the file after the most recent 
Supplemental Statement of the Case, which is dated in June 
2005, without a waiver of initial RO consideration.  See 
38 C.F.R. § 19.37 (2005).  A letter was sent to the veteran 
by VA in September 2005 in which he was asked to note whether 
he wanted his case remanded to the RO for review of the new 
evidence or whether he waived his right to have the evidence 
reviewed by the RO, so that his case could be considered by 
the Board without a remand to the RO.  According to the 
veteran's written response received by VA later in September 
2005, he desired to have his case remanded to the RO for 
review of the new evidence.  

Based on the above, this case is being remanded for the 
following action:  

The RO should readjudicate the issues on 
appeal based on all of the evidence on file.  
If either issue on appeal continues to be 
denied, the RO should provide the veteran and 
his representative with a Supplemental 
Statement of the Case, and they should be 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



 
 
 
 


